DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8, 9, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S61-201116 to Ishii et al. (hereinafter referred to as Ishii).
	In regard to claim 8, as shown in figure 1, Ishii discloses a filtration media pack having a plurality of layers of single face media comprising a fluted sheet (2), a facing sheet (1), and a plurality of flutes (5a, 5b) extending between the fluted sheet (2) and the facing sheet (1). As best shown in figure 2, a first portion (5b) of the plurality of flutes is closed to unfiltered air flowing into the first portion of the plurality of flutes. A second portion (5a) of the plurality of flutes is closed to unfiltered air flowing out of the second portion of the plurality of flutes. Air that passes into one of the first face or the second face of the media pack and out of the other of the first face or the second face of the 
	In regard to claim 9, the protrusion (6) in Ishii can be considered an island, as broadly recited in the claim.
	In regard to claim 16, as shown in figure 3 of Ishii, the protrusions between the first face of the filtration media pack and the second face of the filtration media pack are of equal height.
	In regard to claim 18, the protrusions (6) in Ishii are used to form a gap (7) between the peaks of the flutes and the facing sheet (1). Thus, the peaks do not substantially contact the facing sheet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 10 – 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP S61-201116 to Ishii et al. (hereinafter referred to as Ishii).
	In regard to claim 1, as shown in figure 1, Ishii discloses a filtration media pack having a plurality of layers of single face media comprising a fluted sheet (2), a facing sheet (1), and a plurality of flutes (5a, 5b) extending between the fluted sheet (2) and the facing sheet (1). As best shown in figure 2, a first portion (5b) of the plurality of flutes is closed to unfiltered air flowing into the first portion of the plurality of flutes. A second portion (5a) of the plurality of flutes is closed to unfiltered air flowing out of the second portion of the plurality of flutes. Air that passes into one of the first face or the second face of the media pack and out of the other of the first face or the second face of the media pack must pass through media to provide filtration of the air. As shown in figures 2 and 3, the fluted sheet (2) includes a plurality of embossed portions (6), which form a plurality of protrusions. 
	As shown in figure 2, Ishii discloses protrusions that are positioned in the same location on each peak and trough. Thus, Ishii can be considered to disclose protrusions that are uniformly distributed along the fluted sheet. Ishii does not specifically disclose protrusions that are non-uniformly distributed along the fluted sheet. There is no evidence that the distribution of the protrusions is critical. Providing the protrusions in a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify Ishii to form the protrusions to be non-uniformly distributed along the fluted sheet in order to be able to provide for more protrusions at areas of greater forces acting on the media, such as at the outlet ends of the flutes having increased particulate buildup.
	In regard to claims 2 and 11, Ishii does not disclose the height of the protrusions (6), the thickness of the media of the fluted sheet (2), or the ratio of the height of the protrusions to the thickness of the media forming the fluted sheet. There is no evidence that this ratio is critical. It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to choose or optimize the protrusions to have a height that is from 0.4 to 24 times the thickness of the media forming the fluted sheet given that this allows for a gap to remain between the peaks and facing sheet in a given media pack.
	In regard to claim 3, it would further have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to choose or optimize the protrusions to have a height that is at least 2 times the thickness of the media forming the fluted sheet given that this allows for a gap to remain between the peaks and facing sheet in a given media pack.

	Further, in regard to claims 13 and 14, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to choose or optimize the protrusions to have a height that is less than 30 percent and at least 15 percent of the height of the flutes given that this allows for a gap to remain between the peaks and facing sheet in a given media pack.
	In regard to claim 5, as shown in figure 3 of Ishii, the protrusions between the first face of the filtration media pack and the second face of the filtration media pack are of equal height.
	In regard to claim 6, the protrusions (6) in Ishii are used to form a gap (7) between the peaks of the flutes and the facing sheet (1). Thus, the peaks do not substantially contact the facing sheet. 
	In regard to claim 10, Ishii does not disclose the height of the protrusions (6). There is no evidence that the size of the protrusions are critical. The height of the protrusions predictably would depend at least partially on the other dimensions of the media pack. It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to choose or optimize the height of the 
	In regard to claim 17, Ishii does not disclose protrusions that taper in height with respect to each other. It is considered to be within the scope of a skilled artisan to adjust the shape, size, and/or position of the protrusions to maintain a gap between the peak and the facing sheet given the forces acting on the media in a given application. It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Ishii to form protrusions that taper in height with respect to one another given that this allows for a gap to remain between the peaks and facing sheet given different forces acting of different portions of the media pack in a given application.	
	In regard to claim 20, as shown in figure 1, Ishii discloses a filtration media pack having a plurality of layers of single face media comprising a fluted sheet (2), a facing sheet (1), and a plurality of flutes (5a, 5b) extending between the fluted sheet (2) and the facing sheet (1). As best shown in figure 2, a first portion (5b) of the plurality of flutes is closed to unfiltered air flowing into the first portion of the plurality of flutes. A second portion (5a) of the plurality of flutes is closed to unfiltered air flowing out of the second portion of the plurality of flutes. Air that passes into one of the first face or the second face of the media pack and out of the other of the first face or the second face of the media pack must pass through media to provide filtration of the air. As shown in figures 2 and 3, the fluted sheet (2) includes a plurality of embossed portions (6), which form a plurality of protrusions. The protrusions appear the have a generally conical shape, but Ishii does not specifically disclose the shape of the protrusions or that they have a non-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to form the protrusions in Ishii in a conical shape as the shape of the protrusions can be considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant, see In re Dailey, 149 USPQ 47.
 
Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of US Patent Application Publication No. 2009/0127211 to Rocklitz et al. (hereinafter referred to as Rocklitz).
	Ishii is discussed above in sections 3 and 6. Ishii does not disclose a media pack wherein upstream and downstream portions demonstrate an asymmetric volume. Ishii also does not disclose the repeating pattern of flutes to include at least one ridge extending along at least a portion of the flute length between adjacent peaks. As shown in figures 1 and 2, Rocklitz is directed to a similar media pack having a fluted sheet and a facing sheet. As shown in figure 5a, Rocklitz discloses a media pack where upstream and downstream portions demonstrate an asymmetric volume, and where the repeating pattern of flutes includes at least one ridge (118) extending along at least a portion of the flute length between adjacent peaks. As noted in paragraph [0009], the flute shape and volume asymmetry in Rocklitz are controlled to provide greater filter performance. 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,569,210. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the ‘210 teach or suggest all of the features in claims 1 – 20 of the present application. In regard to claim 1, the claims in the ‘210 do not specifically disclose the protrusions being non-uniformly distributed along the fluted sheet. There is no evidence that the distribution of the protrusions is critical. Providing the protrusions in a non-uniform distribution would predictably allow for more protrusions to be applied in areas with greater forces acting to close the gap between the fluted sheet and the facing sheet. For example, particulates predictably will build up at the outlet end of the inlet flutes due to the forces in this direction form the air flow. The buildup of particulates increases the forces on the filter media. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the filter media pack in the claims of the ‘210 patent to form the protrusions to be non-uniformly distributed along the fluted sheet in order to be able to provide for more protrusions at areas of greater forces acting on the media, such as at the outlet ends of the flutes having increased particulate buildup.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773